*34ORDER
PER CURIAM:
In his docketing statement to this Court, counsel for appellant stated that “[jjurisdiction to hear this appeal is conferred on this Court by Rule 3, U.R.A.P.” We informed counsel by telephone that our appellate rules do not confer jurisdiction and requested that he amend the docketing statement, citing section 78-2-2 1 of the Judicial Code. His failure to comply with our request constrains us to dismiss the appeal. Utah R.App.P. 9(e).
So ordered.
STEWART, C.J., does not participate herein.

. In all cases appealed after January 1, 1987, reference to § 78-2-2 (1986 Cum.Supp.) above will be considered insufficient; instead the appropriate subsection must be included to alert this Court that it has original appellate jurisdiction over the case.